DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… based on the connector being connected to the external device, control the display to display a plurality of items including a first item for providing the first power and a second item for receiving the second power …” because Gerber and Setiawan does not disclose such a display, and LEI’s electronic device is predetermined as a master mode or a slave mode when performing a C to C connection, and receives a user input to change a predetermined mode; therefore, LEI cannot reasonable be viewed as disclosing/suggesting displaying items which can select a connecting setting (e.g. host mode or client mode), when a connector is connected; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, LEI does teach/suggest displaying items (e.g. associated with displaying such as in Figures 3C-3D that includes the first item to configure apparatus from master to slave and the 
Additionally, please note that the features upon which applicant relies (i.e., electronic device not being  predetermined as a master mode or a slave mode when connector is connected) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As applicant appears to be applying the above arguments for independent claim  1 towards independent claim 21, the examiner will also apply above response for independent claim  1 towards independent claim 21.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al. (US Pub.: 2017/0161226) in view of Setiawan et al. (US Pub.: 2017/0344508) and LEI et al. (US Pub.: 2017/0177530).

As per claim 1, Gerber teaches/suggests an electronic device comprising: a display (e.g. Fig. 13, ref. 358: [0037]-[0038]; [0046]-[0049]); a first circuit (e.g. Host module 176 in Fig. 7) configured to couple to an external electronic device (e.g. Fig. 7, ref. 164); a second circuit (e.g. Client module 178 in Fig. 7) configured to couple to the external electronic device (e.g. Fig. 7, ref. 164); a connector (e.g. associated with connector for Type-C cable 166 in Fig. 7) configured to be electrically connected to the external electronic device (e.g. Fig. 7, ref. 164), the connector configured to connect the external electronic device (e.g. Fig. 7, ref. 164) accordingly and to connect the external electronic device (e.g. Fig. 7, ref. 164) accordingly; and a processor (e.g. Fig. 13, ref. 332) configured to: operating with the connector (e.g. associated with connector for Type-C cable 166 in Fig. 7) being connected to the external electronic device (e.g. Fig. 7, ref. 164), operate the electronic device accordingly with the external electronic device or operate with the external electronic device accordingly (Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; and [0046]-[0054])
Gerber does not teach the electronic device comprising 
to provide first power to device;
to receive second power from device;
the connector including a configuration pin configured to connect to one of the first circuit or the second circuit based on a first connection setting and to connect to the other of the first circuit or the second circuit based on a second connection setting; and
the processor configured to:
based on being connected, control the display to display a plurality of items including a first item for providing the first power and a second item for receiving the second power,
based on a user input, select one of the first connection setting or the second connection setting,
control to connect the configuration pin to the first circuit or the second circuit, based on the selected connection setting, and
control the display to display an indication about the electronic device providing the first power to device or receiving the second power from device, based on the selected connection setting.
Setiawan teaches/suggests an electronic device comprising: to provide first power to device (e.g. associated with DRP 32 providing power to DRP 40 or DRP 40 providing power to DRP 32); to receive second power from device (e.g. associated with DRP 32 receiving power from DRP 40 or DRP 40 receiving power from DRP 32); the connector (e.g. associated with DRP 32 or DRP 40 in Fig. 3) including a configuration pin (e.g. associated with CC1/CC2 in Fig. 3) configured to connect to one of the first 
LEI teaches/suggests an electronic device comprising: a processor configured to, based on being connected, control the display to display a plurality of items including a first item and a second item (e.g. associated with displaying such as in Figures 3C-3D that includes the first item to configure apparatus from master to slave and the second 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Setiawan’s circuit architecture and LEI’s user selection into Gerber’s electronic device for the benefit of avoiding undesirable problems, such as voltage ringing on the CC line, reduced power efficiency during start transmission, and false triggering of a receiver within an upstream USB type-C connector (Setiawan, [0008]) and improving the convenience of data interaction between two apparatus (LEI, [0031]) to obtain the invention as specified in claim 1.

As per claim 2, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 1 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device further comprising a switch (e.g. Setiawan, Fig. 3, ref. 42, 46) configured to Setiawan, associated with CC pin(s) connect to either Rp or Rd in Fig. 3) based on the selected connection setting (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 3, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 1 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein the processor is configured to determine whether the electronic device operates in a first state based on the selected connection setting being the first connection setting or a second state based on the selected connection setting being the second connection setting (e.g. associated with determining the electronic device operating in host state or client state) (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 4, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 3 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein the first state is a state in which the electronic device operates as at least one of a host, a source, or a downstream facing port (DFP) (e.g. Gerber, Fig. 7, ref. 176; Setiawan, [0029]-[0030]; and LEI, [0023]; [0029]), and the second state is a state in which the electronic device operates as at least one of a client, a sink, or an upstream facing port (UFP)  (e.g. Gerber, Fig. 7, ref. 178; Setiawan, LEI, [0023]; [0029]) (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 5, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 1 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein the processor is configured to control to connect the configuration pin to the first circuit for a first part of a first time period (e.g. associated with the first part of a period of time where the electronic device is first configured as a host/master/source or client/slave/sink) and to the second circuit for a second part of the first time period different from the first part of the first time period (e.g. associated with the second part of the period of time where the electronic device is then subsequently configured as a client/slave/sink or host/master/source), based on the electronic device operating in a dual state (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 6, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 5 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein the second part of the first time period is a remainder of the first time period after the first part of the first time period (e.g. associated with the second part of the period of time where the electronic device is then subsequently configured as a client/slave/sink or host/master/source for the remaining time after the Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 9, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 3 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein the processor is configured to control to send a request to the external electronic device for providing the second power based on the electronic device being determined to operate in the second state (e.g. associated with level changing instruction being send to the external electronic device to have the external electronic device switch from slave/sink/client to master/source/host or master/source/host to slave/sink/client) (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 10, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 3 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein, based on an internal request from the electronic device for changing an operation state from of the electronic device to the second state while the electronic device operates in the first state, the processor is configured to control to connect the configuration pin to the second circuit and to send, to the external electronic device a request for providing the second power (e.g. associated with the electronic device switching from master/source/host to slave/sink/client or Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 11, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 3 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein, based on an external request received from the external electronic device for changing an operation state of the electronic device to the second state while the electronic device operates in the first state, the processor is configured to control to connect the configuration pin to the second circuit (e.g. associated with the external electronic device switch from slave/sink/client to master/source/host or master/source/host to slave/sink/client, and the electronic device switching from master/source/host to slave/sink/client or slave/sink/client to master/source/host) (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 12, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 1 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein the connector is a universal serial bus (USB) type-C connector (Gerber, [0027]; [0037]; Setiawan, [0029]; and LEI, [0022]) (Gerber, Fig. 7; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claims 21-30, claims 21-30 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-6 and 9-12.

II. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        March 15, 2022